DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed September 9th, 2022 has been entered. Claims 1-20 remain pending with claims 10-15 being withdrawn. Applicant’s amendments to the Claims and Specification have overcome the objections, 112(a) and 112(b) rejections, and the provisional Double Patenting rejections previously set forth in the Non-Final Office Action mailed June 14th, 2022. 

Response to Arguments
Regarding Applicant’s arguments on pages 8-10 that corrected drawing sheets showing: “the distal portion of the structural member is welded to a proximal portion of the conductive shell”, “wherein the flexible electronic circuit is wrapped around the tip insert”, “a plurality of thermal sensors in thermal communication with the conductive shell, and distributed across at least one of a length and width of the at least one flexible electronic circuit”, and “a communication pathway at least partially disposed on the flexible electronic circuit, communicatively coupling the plurality of thermal sensors to a computer system” are unnecessary, the Examiner finds this persuasive and the objections have been withdrawn. 
Regarding Applicant’s arguments on page 12 that one of ordinary skill in the art would readily understand, based upon the device at hand, how the manifold and structural member are configured so as to perform the useful operation of absorbing a portion of a lateral force exerted on the conductive shell, the Examiner finds this persuasive and withdraws the 112(b); however, the examiner will still maintain the grounds for the interpretation of “a lateral-to-axial compliance ratio less than 500:1” laid out within the 112(b) rejection (“For examination purposes, any connected structures (or a unitary structure) that is substantially rigid or structures having motion within the nanometer range as stated in [0049] will be interpreted as having a lateral-to-axial compliance ratio less than 500:1”).
Applicant's arguments filed September 9th, 2022 have been fully considered but they are not persuasive.
	Regarding Applicant’s arguments on page 13 that Daly is silent to a thermocouple positioned between the structural member and the manifold and positioned to be in close proximity to an inner surface of the conductive shell, the Examiner respectfully disagrees on the grounds that Daly discloses two thermocouples (420 & 421), wherein the other thermocouple (420) is positioned between the structural member and the manifold and positioned to be in close proximity to an inner surface of the conductive shell (see Fig. 4B where the lead wire of thermocouple 420 extends up and between the structural member 430 and manifold 415; Daly [0075]: thermocouple 420 positioned at a distal tip 406 of the assembly 400; where being positioned at the distal tip is located to be in close proximity to an inner surface of the conductive shell). Therefore, this argument is unpersuasive and the Examiner maintains that Daly discloses the limitations of claim 16. 
	Regarding Applicant’s arguments on page 14 that Holmberg fails to teach or suggest wherein a distal portion of the metal manifold is welded to a distal portion of the metal structural member, the Examiner respectfully disagrees on the grounds that Holmberg does teach that a distal portion of the metal manifold is welded to a distal portion of the metal structural member ([0083]: weld the tip base with the flexible tip 205 and the structural member 230 … the tip base 210 may be laser welded (or otherwise coupled) to the manifold 215; see Fig. 2B where manifold 215 is welded to structural member 230 via tip base 210). Therefore, this argument is unpersuasive and the Examiner maintains that Daly discloses the limitations of claim 1.
	Regarding Applicant’s arguments on page 14 that there is no motivation to combine Schultz and Holmberg, the Examiner respectfully disagrees on the grounds that both disclosures relate to ablation catheters with conductive electrode shells and it is a substitution of known materials and known connectivity mechanisms for another. However, this argument is now moot based on the new grounds of rejection that teaches the newly disclosed claim limitations. 
	Regarding Applicant’s arguments on page 15 that Nguyen is silent as to a flexible electronic circuit that extends through the irrigant lumen of the metal manifold, the Examiner respectfully disagrees on the grounds that Nguyen does teach a flexible electronic circuit that extends through the irrigant lumen of the metal manifold ([0052]: Although generally illustrated and discussed herein as a thermocouple electronic device, electronic device 10 as described herein can be any number of specifically useful electronic devices within ablation catheter 2; where a thermocouple is seen as a flexible electronic circuit; [0053]: electronic device 10 disposed within irrigation lumen 8; where irrigation lumen 8 is shown as having many holes (holes 40, 42, 44, 46, and 48), which would make it an equivalent to a manifold; where the metal manifold is still that of Holmberg). Therefore, this argument is unpersuasive and the Examiner maintains that Nguyen discloses the limitations of claim 4.
In regards to Applicant's argument on page 15 that Nguyen fails to remedy the deficiencies of Schultz and Holmberg for claim 4, the Examiner respectfully disagrees on the grounds laid out above for independent claim 1, in which the rejection for claim 1 has a new grounds of rejection and therefore the rejection for claim 4 is also maintained but has been updated.
In regards to Applicant's argument on page 15 that Tegg fails to remedy the deficiencies of Schultz, Holmberg and Nguyen for claims 5 & 6, the Examiner respectfully disagrees on the grounds laid out above for independent claim 1, in which the rejection for claim 1 has a new grounds of rejection and therefore the rejections for claims 5 & 6 are also maintained but has been updated.
In regards to Applicant's argument on page 15 that Daly fails to remedy the deficiencies of Schultz, Holmberg and Nguyen for claims 8 & 9, the Examiner respectfully disagrees on the grounds laid out above for independent claim 1, in which the rejection for claim 1 has a new grounds of rejection and therefore the rejections for claims 8 & 9 are also maintained but has been updated.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holmberg (WO 2019175706, previously cited), herein referred to as “Holmberg”. 
Regarding claim 1, Holmberg teaches an ablation catheter tip (tip assembly 200), the tip comprising: 
a conductive shell (flex tip 205, which comprises flexible member 207 & distal tip 206; [0061]: a flexible member 207 of flex tip 205 may comprise a titanium alloy) including a dispersion chamber (dispersion chamber 214) configured and arranged for irrigant distribution ([0055]: dispersion chamber 214 within the flex tip 205); 
a metal structural member (structural member 230) coupled to a proximal end of the conductive shell (see Fig. 2B), the structural member configured and arranged to deflect in response to a force exerted on the conductive shell ([0071]: In response to a force exerted on a distal tip 206, structural member 230 deforms); 
a metal manifold (manifold 215; [0055]: manifold 215 may be comprised of, for example, a stainless steel alloy) including an irrigation lumen (irrigant lumen 216) extending through a longitudinal axis of the manifold ([0059]: Manifold 215 includes an irrigant lumen 216), the irrigation lumen configured and arranged to deliver irrigant into the dispersion chamber ([0059]: Manifold 215 includes an irrigant lumen 216 that delivers irrigant from a distal end of the catheter shaft to a dispersion chamber 214 within the flex tip 205); and 
wherein a distal portion of the metal manifold is welded to a distal portion of the metal structural member ([0083]: weld the tip base with the flexible tip 205 and the structural member 230 … the tip base 210 may be laser welded (or otherwise coupled) to the manifold 215; see Fig. 2B where manifold 215 is welded to structural member 230 via both being welded to tip base 210 and any region distal to a proximal most region can be considered a distal region).  
Regarding claim 2, Holmberg teaches wherein the distal portion of the metal structural member (structural member 230) is welded to a proximal portion of the conductive shell (flexible tip 205) (see Fig. 2B; [0083]: the joint between the flexible tip 205 and the structural member 230 may be laser welded (or otherwise coupled) circumferentially about an outer diameter of the flexible tip).
Regarding claim 3, Holmberg teaches an end cap (tip base 210) configured and arranged to facilitate axial motion of the metal manifold relative to the metal structural member ([0082]: The outer diameter of tip base 210 transmits a portion of the force to an outer diameter of manifold 215, which is mechanically coupled to an inner diameter of the tip base 210; see relative motion in the movement of manifold 215 relative to structural member 230 in Figs. 2C to 2D); and wherein a proximal portion of the metal structural member is welded to a distal portion of the end cap ([0083]: tip base 210 material is compatible, it may also be desirable to weld the tip base with the flexible tip 205 and the structural member 230).  

Claims 16 & 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daly et al. (U.S. Pub. No. 2019/0038228, cited in IDS), herein referred to as “Daly”. 
Regarding claim 16, Daly discloses an ablation catheter tip (catheter tip assembly 400) comprising: 
a conductive shell (flex tip 405) including a dispersion chamber (dispersion chamber 414) configured and arranged for irrigant distribution ([0076]: deliver irrigant to dispersion chamber 414); 
a structural member (structural member 430) coupled to a proximal end of the conductive shell (see Fig. 4B where structural member 430 is coupled to flex tip 405), the structural member configured and arranged to deflect in response to a force exerted on the conductive shell ([0070]: structural member 430 is designed in such a way as to receive forces exerted on the distal tip 406 of the catheter tip assembly 400 and to absorb such force by deflecting and deforming in response thereto); 
a manifold (manifold 415) including an irrigation lumen extending through a longitudinal axis of the manifold ([0076]: An inner lumen of the manifold 415 extends along a longitudinal axis of the manifold), the irrigation lumen configured and arranged to deliver irrigant into the dispersion chamber ([0076]: An inner lumen of the manifold 415 extends along a longitudinal axis of the manifold to deliver irrigant to dispersion chamber 414 within a flexible tip of the catheter tip assembly 400); 
and a thermocouple (thermocouple 420) positioned between the structural member (structural member 430) and the manifold (manifold 415) (see Fig. 4B where the lead wire of thermocouple 420 extends up and between the structural member 430 and manifold 415) and positioned to be in close proximity to an inner surface of the conductive shell ([0075]: thermocouple 420 positioned at a distal tip 406 of the assembly 400; where being positioned at the distal tip is located to be in close proximity to an inner surface of the conductive shell since part of the distal tip forms is part of the inner surface of the conductive shell).  
Regarding claim 19, Daly teaches wherein the thermocouple (thermocouple 420) is positioned to be in physical contact with an inner surface of the conductive shell (see Fig. 4B where a portion of thermocouple 420 is in physical contact with an inner surface of the conductive shell).
Regarding claim 20, Daly teaches wherein the thermocouple (thermocouple 420) is bonded within 0.0002 to 0.0010 inches of the inner surface of the conductive shell ([0073]: a thermocouple 420 positioned in contact with a surface of distal tip 406; see Fig. 4B where distal tip 406 is part of flex tip 405).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Holmberg as applied to claim 1 above, and further in view of Nguyen et al. (U.S. Pub. No. 2014/0276788), herein referred to as “Nguyen”.
Regarding claim 4, Holmberg discloses a thermocouple (thermocouple 220; which is seen as a flexible electronic circuit) but fails to disclose that the flexible electronic circuit extends through the irrigant lumen of the metal manifold. 
However, Nguyen discloses a flexible electronic circuit (electronic device 10; [0052]: electronic device 10 as described herein can be any number of specifically useful electronic devices within ablation catheter 2) that extends through the irrigant lumen of the manifold ([0053]: electronic device 10 disposed within irrigation lumen 8; where irrigation lumen 8 is shown as having many holes (holes 40, 42, 44, 46, and 48), which would make it an equivalent to a manifold; where the metal manifold is still that of Holmberg). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the placement of the flexible electronic circuit of Holmberg to include the flexible electronic circuit within the manifold of Nguyen for the purpose of utilizing the interior space of a lumen to place electronic devices and thus increase the amount of free space available within the ablation catheter for other components (Nguyen: [0034]). 

Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Holmberg in view of Nguyen as applied to claim 4 above, and further in view of Tegg (U.S. Pub. No. 2018/0092688, cited in IDS), herein referred to as “Tegg”. 
Regarding claim 5, Holmberg in view of Nguyen discloses a thermally-insulative tip insert (Nguyen: insulating element 50), wherein the conductive shell (electrode tip assembly 4) surrounds at least a portion of the tip insert (see Fig. 2 where insulating element 50 is within electrode tip assembly 4), but Holmberg in view of Nguyen fail to disclose wherein the flexible electronic circuit is wrapped around the tip insert, and includes a plurality of thermal sensors in thermal communication with the conductive shell, and distributed across at least one of a length and width of the at least one flexible electronic circuit, and a communication pathway at least partially disposed on the flexible electronic circuit, communicatively coupling the plurality of thermal sensors to a computer system.
However, Tegg discloses a thermally-insulative tip insert (tip insert 58; [0083]: tip insert 58 can be constructed from, for example, plastic (such as PEEK, which is polyether ether ketone) or thermally-insulative ceramic), wherein the conductive shell surrounds at least a portion of the tip insert) [0080]: the conductive shell 44 encases an ablation tip insert 58); and 
wherein the flexible electronic circuit (flexible circuit 290) is wrapped around the tip insert (see Fig. 31), and includes 
a plurality of thermal sensors (temperature sensors 68) in thermal communication with the conductive shell ([0088]: sensor 68 is mounted in its respective sensor ditch, the distal most portion of the temperature sensor is “lifted” toward and possibly against the inner surface of the cylindrical body of the conductive shell 44), and distributed across at least one of a length and width of the at least one flexible electronic circuit (see distribution of thermal sensors 68 on flexible circuit 29 in Fig. 29A), and 
a communication pathway (connector 292) at least partially disposed on the flexible electronic circuit ([0119]: a connector 292 of the flexible circuit), communicatively coupling the plurality of thermal sensors to a computer system ([0053]: a dashed line 14 represents temperature feedback from the catheter to the pulse control box 22 of readings from at least one temperature sensor mounted in the tip of the catheter 12; [0054]: One of these communication lines could be, for example, a separate (possibly dedicated) line for communicating to the generator the highest temperature measured by any of a plurality of temperature sensors mounted in the catheter tip).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the tip insert and flexible circuit of Holmberg in view of Nguyen to the tip insert and flexible circuit of Tegg for the purpose of utilizing the tip insert’s thermal insulation to minimize the irrigant’s influence on the temperature of the conductive shell and using the tip insert to establish good thermal conductivity between the conductive shell and the thermal sensor or sensors mounted inside of the shell (Tegg: [0088], [0089])
Regarding claim 6, Holmberg in view of Nguyen and Tegg disclose wherein the flexible electronic circuit (Tegg: flexible circuit 290) further includes a plurality of electrical components ([0111]: flexible circuit 290 may further include one or more electrical contacts 294 (for electrically coupling to spot electrodes 328) … may collect electrophysiology data related to tissue) positioned in electrical isolation from the conductive shell (see 320 surrounding spot electrode 328 in Fig. 32), and communicatively coupled to the computer system via the communication pathway (via flexible circuit 290 & connectors 292, see rejection for claim 5 for the communication pathway). 

Claims 7-9 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Holmberg in view of Daly. 
Regarding claim 7, Holmberg fails to disclose wherein the metal structural member includes a plurality of holes, and the metal manifold includes a groove which aligns with the plurality of holes of the metal structural member; and further including a silicone sealant at least partially filing filling the groove of the metal manifold and the plurality of holes of the metal structural member, the silicone sealant configured and arranged to hermetically seal irrigant flowing within the irrigant lumen of the metal manifold from an exterior of the metal structural member
However, Daly discloses wherein the metal structural member (tip stem 410) includes a plurality of holes, and the metal manifold (manifold 415) includes a groove which aligns with the plurality of holes of the metal structural member (see Fig. 4B where tip stem 410 and manifold 415 are coaxially disposed such that their surfaces align and therefore this structural relationship to each other is a functional equivalent to a plurality of holes and a groove aligning with each other, if the main function is for the holes/groove to align); and further including a silicone sealant (tube 425) at least partially filing filling the groove of the metal manifold and the plurality of holes of the metal structural member ([0072]: manifold 415 is coupled to tip stem 410 via a tube 425; see Fig. 4B and the description above regarding functional equivalency), the silicone sealant configured and arranged to hermetically seal irrigant flowing within the irrigant lumen of the metal manifold from an exterior of the metal structural member ([0072]: tube 425 (comprising, for example, Pellethane® 2363-90AE TPU silicone) that prevents ingress of irrigant from flex tip 405, through the interface, and into the structural member 430; where this structure describes a feature for providing a hermetic seal). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the sealing mechanism of Holmberg to the sealing mechanism of Daly for the purpose of preventing ingress of irrigant from the flex tip through the interface and into the structural member (Daly: [0072]). 
Regarding claim 8, Holmberg discloses a thermocouple (thermocouple 220) but fails to disclose a thermocouple positioned between the metal structural member and the metal manifold, the thermocouple configured and arranged to output a signal indicative of temperature and to facilitate compensation of temperature variation induced error in a fiber optic measurement system on the metal structural member.
However, Daly discloses a thermocouple (thermocouple 421) positioned between the metal structural member (structural member 430; [0038]: like reference numerals are used to identify identical components in the various views; [0068]: structural member 330 may comprise a composition including a stainless steel alloy) and the metal manifold (manifold 415; [0054]: manifold 215 may be comprised of, for example, a stainless steel alloy), the thermocouple configured and arranged to output a signal indicative of temperature and to facilitate compensation of temperature variation induced error in a fiber optic measurement system on the metal structural member ([0075]: second thermocouple 421 is placed in close proximity to deformable body 430, signals therefrom may be used by processor circuitry to conduct temperature compensation of the force readings sensed by the measurement system; where the measurement system is fiber optics 440). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the thermocouple of Holmberg to the thermocouple and placement of Daly for the purpose of enabling temperature compensation of the force readings sensed by the measurement system because the deformable body, in response to rapid temperature changes associated with the energy released by the ablation tip, is prone to expansion and contraction, which may result in significant force measurement variation by the measurement system (Daly: [0075]). 
Regarding claim 9, Holmberg discloses wherein the metal structural member (structural member 230) is further configured and arranged to absorb a first portion of a lateral force exerted on the conductive shell (flex tip 205, which comprises distal tip 206) ([0077]: the structural member 230 is stiffer and receives less of the force exerted on the distal tip 206, resulting in the structural member 230 experiencing less deflection and being less susceptible to plastic deformation during delivery of the catheter to a therapy site (e.g., via introducer sheath); where delivery of the catheter would involve experiencing lateral forces), and the metal manifold is configured and arranged to absorb a second portion of the lateral force exerted on the conductive shell ([0077]: The tip base structurally transmits a force exerted on the flex tip 205 to both structural member 230 and manifold 215. By diverting a portion of the force exerted to the manifold, the tip assembly 200 as a whole exhibits improved stiffness especially in response to lateral deflection. In some embodiments, the manifold may absorb up to 50%, or more, of the force exerted on the distal tip … by transmitting force onto the manifold 215, the structural member 230 may be tuned to improve the compliance ratio of lateral-to-axial deflection), but fails to explicitly disclose wherein the metal manifold and the metal structural member, as combined, have a lateral-to-axial compliance ratio less than 500:1.
However, Daly discloses wherein the metal structural member (structural member 430; [0038]: like reference numerals are used to identify identical components in the various views; [0068]: structural member 330 may comprise a composition including a stainless steel alloy) is further configured and arranged to absorb a first portion of a lateral force exerted on the conductive shell, and the metal manifold (manifold 415; [0054]: manifold 215 may be comprised of, for example, a stainless steel alloy) is configured and arranged to absorb a second portion of the lateral force exerted on the conductive shell ([0074]: tip stem 410 is seated to and coupled with an inner diameter of structural member 430 at a proximal end, and is seated to and coupled with an inner diameter of flex tip 405 at a distal end. The tip stem structurally transmits a force exerted on the flex tip 405 to both structural member 430 and manifold 415; where the manifold and structural member each receive a portion of the force transmitted from the conductive shell/flex tip via the tip stem), and wherein the metal manifold and the metal structural member, as combined, have a lateral-to-axial compliance ratio less than 500:1 ([0035]: To prevent such plastic deformation, pivot points of flexure portions within the deformable body may be radially extended, increasing the stiffness and limiting total deflection to less than 3,000 nanometers; paragraph [0049] of the instant application equates a lateral-to-axial compliance ratio of 500:1 or less as 1500 nanometers lateral motion to 3 nanometers axial and in view of Daly, where the structural member surrounds the manifold, the stated value of total deflection to less than 3000 nanometers would include the stated lateral-to-axial compliance ratio). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the force absorption and compliance ratio of Holmberg to those of Daly for the purpose of mitigating force-sensing calibration problems associated with plastic deformation of the catheter by preventing plastic deformation via improving stiffness (Daly: [0035], [0074]).  
Regarding claim 17, Holmberg discloses wherein a trans-axial compliance of the metal structural member (structural member 230) is corrected by directing a portion of a force exerted on the conductive shell (flex tip 205) through the metal manifold (manifold 215) ([0056]: to limit the deformation of a structural member 230, partial ablation catheter tip assembly 200 may transmit a portion of a force exerted on flex tip 205 through a manifold 215 (bypassing structural member 230)). 
Regarding claim 18, Holmberg discloses wherein axial compression of the metal structural member (structural member 230) results in proximal movement of the metal manifold (manifold 215) ([0084]: a distal tip 206 of the assembly 200 is experiencing a force exerted axially relative to a longitudinal axis of the catheter shaft. The force is transmitted proximally down the assembly 200 along both structural member 230 and manifold 215 via tip base 210; [0085]: In response to an axial force exerted on distal tip 206 of the assembly 200, flexible tip 205 transmits the force to an outer diameter of tip base 210 and structural member 230; [0086]: the axial force exerted on distal tip 206 causes relative motion between the manifold 215 and the remainder of assembly 200; where this structure and description of movement describes a structure wherein the axial compression of the metal structural member would result in proximal movement of the metal manifold via the tip base 210).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        

/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794